Citation Nr: 0210241	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-23 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a crush injury to the ring and 
little fingers of the right hand.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post patellar tendon realignment of the right 
knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disorder of the arms and legs, including 
necrobiosis lipoidica and ichthyosiform dermatosis.

5.  Entitlement to an initial compensable evaluation for 
residuals of a xiphoid excision.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to January 
1993, and his DD Form 214 indicates an additional twenty-one 
years, eight months, and twenty-four days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The case has since been 
transferred to the Phoenix, Arizona VARO.

Initially, all of the veteran's service-connected 
disabilities were assigned zero percent evaluations.  
However, in an April 1997 rating decision, the Los Angeles 
VARO increased the evaluations for right knee and left ankle 
disabilities to 10 percent.  In a March 1998 rating decision, 
the Phoenix VARO increased the evaluation for the right hand 
disability to 10 percent.  In a February 2002 rating action, 
the RO increased the evaluation for the left ankle disorder 
to 20 percent.  Finally, in an April 2002 rating decision, 
the RO increased the evaluation for the veteran's skin 
disorder of the arms and legs to 10 percent.  As these 
evaluations represent less than the maximum available under 
applicable diagnostic criteria, the veteran's claims for 
higher initial evaluations remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected left ankle disorder is 
productive of significant limitation of motion and pain with 
motion, but there is no evidence of left ankle ankylosis.

3.  The veteran's service-connected right hand disability is 
productive of weakness and decreased strength; however, he 
has been able to approximate all fingertips to the median 
transverse fold of the palm, and there is no evidence of 
ankylosis of the fingers.

4.  The veteran's service-connected right knee disability has 
been shown to be productive of moderate functional 
impairment.

5.  The veteran's service-connected skin disorder of the arms 
and legs involves an extensive area but is not productive of 
marked disfigurement or chronic exudation or itching.

6.  The veteran's service-connected residuals of a xiphoid 
excision are productive of only a well-healed scar and no 
limitation of functioning.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals of a left ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a crush injury to the 
ring and little fingers of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic 
Code 5223), 4.73, (Diagnostic Code 5309) (2001); 67 Fed. Reg. 
48784-48787 (July 26, 2002) (to be codified as amended as 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

3.  The criteria for entitlement to an initial 20 percent 
evaluation for post patellar tendon realignment of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a skin disorder of the arms and 
legs, including necrobiosis lipoidica and ichthyosiform 
dermatosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.27, 4.118, Diagnostic Code 7806 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a xiphoid excision have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic 
Code 7805 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the disabilities at issue in this 
case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the April 1997 
Statement of the Case and in multiple Supplemental Statements 
of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  In these issuances, the RO informed the veteran of 
the diagnostic provisions for higher evaluations for his 
disabilities and the type of evidence needed to meet the 
criteria for higher evaluations.  

Additionally, in the February 2002 Supplemental Statement of 
the Case, the RO cited to the provisions of 38 C.F.R. § 3.159 
(2001), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform him that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  General provisions regarding claims for higher initial 
evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned where the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

III.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of 
a left ankle fracture

In a July 1996 rating decision, the Los Angeles VARO granted 
service connection for residuals of a left ankle fracture and 
assigned a zero percent evaluation, effective from November 
1995.  The RO based this grant on evidence of an in-service 
left ankle fracture.

Evidence of record at the time of the July 1996 rating 
decision included a report of VA x-rays, dated in March 1996, 
which revealed bony densities below the left ankle malleoli, 
with minimal narrowing of the left ankle joint.  

The veteran also underwent a VA orthopedic examination in 
March 1996, which revealed gross bony enlargement of the 
medial malleolus of the left ankle and some deformity to the 
lateral malleolus, with some crepitus with range of motion 
but no swelling.  Range of motion studies revealed plantar 
flexion to 30 degrees, dorsiflexion to 10 degrees, eversion 
to 10 degrees, and inversion to 15 degrees.  In rendering a 
diagnosis, the examiner noted that the veteran complained of 
pain in his left ankle that was consistent with 
osteoarthrosis and opined that the left ankle disability was 
minimally to moderately limiting.  

A VA orthopedic examination, dated in October 1996, revealed 
left ankle plantar flexion to 20 degrees and dorsiflexion to 
5 degrees.  There was significant pain with crepitus upon 
eversion and inversion, consistent with chronic instability.  
X-rays showed mild narrowing of the tibio-talar joint.  The 
diagnosis was chronic moderate to severe bilateral ankle 
instability, secondary to multiple previous traumas.

On account of the October 1996 VA examination results, the 
Los Angeles VARO, in an April 1997 rating decision, increased 
the evaluation for the veteran's left ankle disorder to 10 
percent, effective from November 1995.

During his August 1997 VA hearing, the veteran reported that 
he had swelling and "a lot of pain" in the left ankle.  He 
indicated that he was presently working as a detention 
officer.

The veteran's September 1997 VA orthopedic examination 
revealed slight tenderness of the lateral ligament region of 
the left ankle, with no manual instability on manual testing.  
Range of motion studies revealed loss of five degrees of 
dorsiflexion, plantar flexion to 50 degrees, a 25 percent 
loss of inversion as compared to the right, and external 
rotation that was symmetric to the right.  Pain was reported 
"at the terminal degrees."  Functional impairment was 
described as between mild and moderate.  X-rays revealed spur 
formation at the tibio-talar joint anteriorly and 
posteriorly, and there were hypertrophic changes at the 
distal articulation of the tibia and fibula.

In September 2000, the veteran underwent a further VA 
examination, which revealed no swelling or tenderness to 
palpation of the left ankle.  There was a slight brawny area 
laterally and medially.  Range of motion studies revealed 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
The examiner noted "mild plus to moderate" functional loss.  

Subsequently, in a February 2002 rating action, the RO 
increased the evaluation for the veteran's left ankle 
disorder to 20 percent, effective from November 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.

The RO has assigned the 20 percent evaluation for the 
veteran's left ankle disorder under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  Under this 
section, a maximum evaluation of 20 percent is warranted in 
cases of marked limitation of motion of the ankle.  

As such, the only other basis for a higher evaluation, of 30 
percent, is ankylosis of the ankle in plantar flexion between 
30 and 40 degrees or in dorsiflexion between zero and 10 
degrees under Diagnostic Code 5270.  In this case, however, 
there is simply no evidence whatsoever of ankylosis of the 
left ankle.  The Board acknowledges that there is evidence of 
variable limitation of motion of the left ankle and pain with 
such motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  However, these 
symptoms are fully contemplated in the assigned 20 percent 
evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for residuals of a left ankle fracture, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2001). 

IV.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a crush injury to the ring and 
little fingers of the right hand

In a July 1996 rating decision, the Los Angeles VARO granted 
service connection for residuals of a right hand injury and 
assigned a zero percent evaluation, effective from November 
1995.  The RO based this grant on evidence of an in-service 
right hand fracture.

Evidence of record at the time of the July 1996 rating 
decision included a report of
VA right hand x-rays from March 1996, which revealed a 
cortical irregularity at the base of the fifth metacarpal 
bone, with bony density adjacent to the neck of the fourth 
proximal phalanx and bony density adjacent to the neck of the 
fifth proximal phalanx, most likely representing 
ossification.

The veteran's March 1996 VA orthopedic examination revealed 
gross swelling over the dorsum of the right hand, secondary 
to "a recent cat bite" and making an examination difficult.  
There were bony prominences of the base of the fourth 
metacarpal.  However, there was full range of motion of the 
metacarpophalangeal joints and no evidence of crepitus or 
other bony problems of the right hand.  The examiner 
described this disability as "minimally limiting."  

A VA hand, thumb, and fingers examination, conducted in 
October 1996, revealed gross mild dorsal bowing of the ring 
and small fingers of the right hand, with a scar over the 
dorsal aspect of the second metacarpophalangeal joint at the 
site of the previous incision.  The veteran had difficulty 
approximating the index finger to all other fingers and had 
weakness with flexion of the index finger, secondary to 
instability of the second metacarpophalangeal joint.  He was 
able to approximate all fingertips to the median transverse 
fold of the palm.  Additionally, he had decreased strength 
and dexterity in regard to the right index finger upon 
grasping objects.  X-rays showed a cortical irregularity at 
the base of the fifth metacarpal and a bony density of the 
fourth proximal phalanx, consistent with old trauma.  The 
diagnoses were mild residual deformity of the right ring and 
small finger, secondary to a prior injury with no functional 
deficit of these fingers; and moderate instability of the 
second metacarpophalangeal joint, with associated symptoms of 
weakness and decreased dexterity, described as the direct 
result of the previous incision and drainage of a right hand 
infection.

During his August 1997 VA hearing, the veteran reported 
limitation of functioning of the right hand and noted that 
this was his dominant hand.  He also indicated that he was 
presently working as a detention officer.

The veteran's September 1997 VA orthopedic examination 
revealed firm swelling about "the fourth ray region 
dorsally," which was tender to palpation.  The veteran was 
able to touch the lateral four digits and flex them to touch 
the proximal palmar crease.  Capillary circulation was normal 
in all fingers.  A sensory examination to pinwheel was normal 
throughout the entire right upper extremity.  On gripping, 
there was a slight decrease due to complaints of pain in the 
dorsum of the hand. Functional impairment was described as 
mild.  X-rays revealed a bone chip in the soft tissues 
adjacent to the radial side of the distal and proximal 
phalanx of the fourth digit and an exostosis deformity to the 
radial side of the distal and proximal phalanx of the fifth 
digit.

In view of the findings from the September 1997 VA 
examination, the Phoenix VARO, in a March 1998 rating action, 
increased the evaluation for the veteran's right hand 
disorder to 10 percent, effective from November 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran's September 2000 VA examination revealed a firm 
and bony prominent area at the proximal fourth ray, with no 
tenderness about the hand or fingers.  Capillary circulation 
of the fingers was normal, and there was full flexion and 
extension of all joints of the ring and small digits.  The 
examiner noted minimal functional impairment, with no 
additional functional loss in terms of degrees.

The RO has evaluated the veteran's right hand disability at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001) and 38 C.F.R. § 4.73, Diagnostic Code 5309 
(2001).  The Board acknowledges that recent revisions have 
been made to Diagnostic Codes 5216-5230.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  However, the revisions to 
Diagnostic Code 5223 do not reflect a significant change in 
that code section, as might warrant notification to the 
veteran of these revisions prior to Board action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under Diagnostic Code 5223, a 10 percent evaluation is 
warranted in cases of favorable ankylosis of the right and 
little fingers, the middle and little fingers, and the middle 
and ring fingers of a dominant hand.  A 20 percent evaluation 
is in order in cases of favorable ankylosis of the index and 
middle fingers, the index and ring fingers, and the index and 
little fingers of a dominant hand.

Diagnostic Code 5309 concerns the functioning of Muscle Group 
IX, which includes the intrinsic muscles of the hand.  
However, as the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of the bones, joints, and tendons, a minimum 10 
percent evaluation is warranted in cases of limitation of 
motion.

In the present case, the veteran's right hand symptoms have 
included weakness with flexion of the index finger and 
decreased strength and dexterity in regard to the right index 
finger upon grasping objects.  However, the veteran has been 
shown to be able to approximate all fingertips to the median 
transverse fold of the palm, and there is no evidence 
whatsoever of ankylosis of any fingers.  Moreover, his 
functional impairment of the right hand has been consistently 
described as mild.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  

Given these findings, the Board concludes that there is no 
basis for an evaluation in excess of 10 percent under 
Diagnostic Code 5223.  Rather, the evidence suggests that the 
veteran's minimal right hand symptoms are fully contemplated 
by the criteria for a 10 percent evaluation under this 
section.  As such, the claim of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a crush 
injury to the ring and little fingers of the right hand must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable.

V.  Entitlement an initial evaluation in excess of 10 percent 
for post patellar tendon realignment of the right knee

In a July 1996 rating decision, the Los Angeles VARO granted 
service connection for a right knee disability and assigned a 
zero percent evaluation, effective from November 1995.  The 
RO based this grant on evidence of a right knee injury during 
service.

Evidence of record at the time of the July 1996 rating 
decision included a report of VA right knee x-rays, dated in 
March 1996, which revealed an orthopedic screw in the 
proximal tibia and a small bony density just superior to the 
tibial tubercle.

The veteran's March 1996 VA orthopedic examination revealed 
obvious elevation of the right tibial tubercle, with bony 
prominences but no swelling or crepitus of the right knee.  
Range of motion testing revealed extension to zero degrees 
and flexion to 135 degrees.  The examiner described the 
veteran's right knee disorder as minimally limiting.

A VA orthopedic examination, conducted in October 1996, 
revealed right knee extension to 5 degrees and flexion to 100 
degrees.  There was a prominent tibial tubercle, with 
evidence of a prior realignment procedure.  The diagnosis was 
chronic right patellofemoral syndrome, with continued 
associated symptoms of moderate severity.  

On account of the October 1996 VA examination results, the 
Los Angeles VARO, in an April 1997 rating decision, increased 
the evaluation for the veteran's right knee disorder to 10 
percent, effective from November 1995.  This evaluation has 
since remained in effect and is at issue in this case.    

During his August 1997 VA hearing, the veteran reported 
constant pain and giving out of the right knee.  He further 
indicated that he was presently working as a detention 
officer.

The veteran's September 1997 VA orthopedic examination 
revealed no tenderness to palpation of the right knee, and 
cruciate and collateral ligaments were stable.  McMurray's 
test was negative, and there was no effusion or crepitation.  
There was no pain on passive motion of the right patella.  
Range of motion studies revealed extension to zero degrees 
and flexion to 135 degrees.  Functional impairment was 
described as mild.  X-rays revealed a screw in the proximal 
tibia, but there were no erosive changes or destructive 
lesions of the joint space.

A VA examination conducted in September 2000 revealed no 
tenderness to palpation of the right knee.  There was a 
definite significant prominence around the tibial tubercle 
region.  Cruciate and collateral ligaments were stable.  
McMurray's test was negative.  Range of motion testing 
revealed extension to zero degrees and flexion to 135 
degrees, without pain.  The examiner described the veteran's 
functional impairment of the right knee as "mild plus to 
moderate."  

In this case, the RO has assigned a 10 percent evaluation for 
the veteran's right knee disorder under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001). Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (2001), which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

The evidence of record in this case raises a serious question 
as to whether the veteran's overall right knee disability 
picture is more properly characterized as slight or as 
moderate in degree, as the veteran's right knee disability 
has been variously characterized as mildly or moderately 
disabling.  Significantly, the examiner who conducted the 
September 2000 VA examination described functional impairment 
of the right knee as "mild plus to moderate" in degree.  

In cases where there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue, it is incumbent upon the VA to resolve all doubt in 
the claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  Here, where the evidence suggests a right knee 
disability that is between mild and moderate in degree, the 
Board has resolved all doubt in the veteran's favor and 
concluded that this disability is properly described as 
moderately disabling.  As such, the criteria for a 20 percent 
initial evaluation under Diagnostic Code 5257 have been met.

However, as there is a complete absence of medical evidence 
suggesting that the veteran's right knee disability is more 
than moderate in degree, there is no basis for a 30 percent 
evaluation under Diagnostic Code 5257.  There is also no 
evidence of ankylosis in a favorable angle in full extension, 
or in slight flexion between zero and 10 degrees (30 percent 
under Diagnostic Code 5256); flexion limited to 15 degrees 
(30 percent under Diagnostic Code 5260); or extension limited 
to 20 degrees (30 percent under Diagnostic Code 5261).  There 
is also no x-ray evidence of arthritis; as such, separate 
evaluations for instability and arthritis are not warranted 
in this case.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

Overall, the evidence supports an initial 20 percent 
evaluation, but not more, for the veteran's service-connected 
right knee disability.  To that extent, the appeal is 
granted.

VI.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disorder of 
the arms and legs

In a July 1996 rating decision, the Los Angeles VARO granted 
service connection for incisional biopsies of the left calf 
and arm and assigned a zero percent evaluation, effective 
from November 1995.  The RO based this grant on evidence of 
such biopsies during service. 

A March 1996 VA skin examination revealed a round area on the 
upper medial aspect of the left leg, measuring 7 centimeters 
in diameter and showing a peripheral erythematous ring.  The 
remainder of the lesion showed atrophy, telangiectasia, and a 
slight yellowish tint or discoloration.  On the left wrist, 
there was a circular lesion measuring 3.5 centimeters in 
diameter, with clinical features similar to those shown on 
the left leg.  Smaller lesions were shown on the right hand 
and right forearm.  The examiner diagnosed necrobiosis 
lipoidica diabeticorum.  

The veteran's October 1996 VA skin examination revealed a 
ringed lesion measuring 7.5 centimeters in diameter on the 
left leg, with peripheral erythema and some central atrophy 
where the small veins were visible.  The skin was very thin 
in the center.  On the left forearm, there was a circular 
lesion measuring four centimeters in diameter and a 13 by 20 
millimeter ringed lesion on the dorsum of the right hand.  
Additionally, there was a 1.5 centimeter ringed lesion and 
"a little sort of" scaling on the right elbow.  The 
diagnosis was active microbiosis lipoidic diabetic corium.  

A September 2000 VA scars examination revealed multiple 
asymptotic red, ring-like papules and plaques ranging from 
one to eight centimeters in diameter over all four 
extremities.  The second type of lesion was a brownish, 
slightly tender, and scaly eight centimeter by eight 
centimeter plaque on the left lateral leg.  The examiner 
diagnosed necrobiosis lipoidica of the arms and legs and 
ichthyosiform dermatosis of the left lateral leg and noted 
that exposure to leishmania could have occurred while the 
veteran was in the Persian Gulf.  

Subsequently, in an April 2002 rating decision, the RO 
recharacterized the veteran's service-connected disability as 
a skin disorder of the arms and legs, including necrobiosis 
lipoidica and ichthyosiform dermatosis, and assigned a 10 
percent evaluation, effective from November 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.

The RO has evaluated the veteran's skin disorder of the arms 
and legs at the 10 percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001) by analogy.  See 38 C.F.R. 
§§ 4.20, 4.27 (2001) (concerning ratings assigned by 
analogy).  Under Diagnostic Code 7806, a 10 percent 
evaluation is assigned for exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is warranted in cases of constant exudation or 
itching, extensive lesions, or marked disfigurement.

In this case, the Board acknowledges that the veteran's 
service-connected skin disorder covers an extensive area, 
including the four extremities, and that there are varying 
degrees of discoloration resulting from this disorder.  That 
having been said, the evidence does not reflect chronic 
exudation or itching, and none of the veteran's examiners has 
characterized the resultant disfigurement as marked in 
degree.  Given this evidence, the Board finds that the 
veteran's disability picture much more closely resembles the 
criteria for a 10 percent evaluation than that for a 30 
percent evaluation under Diagnostic Code 7806.  As such, the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for a skin disorder of the 
arms and legs, including necrobiosis lipoidica and 
ichthyosiform dermatosis, and the claim must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001) are not applicable.

VII.  Entitlement to an initial compensable evaluation for 
residuals of 
a xiphoid excision

In a July 1996 rating decision, the Los Angeles VARO granted 
service connection for residuals of a xiphoid excision and 
assigned a zero percent evaluation, effective from November 
1995.  The RO based this grant on evidence of such an 
excision during service.  The zero percent evaluation has 
since remained in effect and is at issue in this case.

A September 2000 VA examination revealed a slight prominence 
in the xiphoid process area, with a well-healed scar to the 
right side and no tenderness or functional impairment.  X-
rays revealed a bone at the site of the xiphoid.  

In this case, the RO has evaluated the veteran's residuals of 
a xiphoid excision at the zero percent rate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  Under this section, 
scars are for evaluation on the basis of limitation of 
functioning of the affected part.  However, the veteran's 
September 2000 VA examination report, the only report 
directly addressing this disability, clearly indicates that 
there is no evidence of functional impairment.  Moreover, the 
veteran's scar was well-healed, and there is no indication of 
a poorly nourished scar with repeated ulceration, as would 
warrant a 10 percent evaluation under Diagnostic Code 7803; 
or an objectively tender and painful scar, as would warrant a 
10 percent evaluation under Diagnostic Code 7804.  

In short, there is no schedular basis for an initial 
compensable evaluation for residuals of a xiphoid excision, 
and the preponderance of the evidence is therefore against 
the veteran's claim for that benefit.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001) are not applicable.

VIII.  Application of 38 C.F.R. § 3.321(b)(1)

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The veteran has been hospitalized 
during the pendency of this appeal, but such hospitalization 
concerned a service-connected right shoulder disorder that is 
not among the disabilities addressed in this decision.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a left ankle fracture is 
denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a crush injury to the ring and 
little fingers of the right hand is denied.

Entitlement to an initial 20 percent evaluation for post 
patellar tendon realignment of the right knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a skin disorder of the arms and legs, 
including necrobiosis lipoidica and ichthyosiform dermatosis, 
is denied.

The claim of entitlement to an initial compensable evaluation 
for residuals of a xiphoid excision is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

